The railroad company instituted a proceeding for the assessment of damages, if any, to the property of Edward Wolff, situated on Oglethorpe and Fifth streets, and on Hawthorn and Fifth streets, in the city of Macon, caused by the occupation of Fifth street by the railroad company with its tracks, and the operation of its cars and. machinery thereon. By his plea Wolff admitted that the railroad company had the right to occupy with its tracks Fifth street, and for that purpose to grade the street so as to be suitable for its tracks, and to run its engines and cars along the street; and that the use of the street or such portions thereof as it had laid its track upon was necessary to the railroad; but he claimed that by the grading of that part of the street which it did not occupy, and of the sidewalk, his property had been much damaged, diminishing its rental value, injuring it for residence purposes, rendering necessary the building of walls, etc.; also, that it had gone upon his land and made cuts therein to his damage, and by building an embankment in the street had diverted the natural flow of surface-water and forced it through his lot. The jury found that the property had not been damaged, and defendant’s motion for new trial was overruled.